—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent City of New York Office of the Comptroller, dated June 1, 1999, which denied the petitioner’s request to cancel its real estate tax debt, the appeal is from a judgment of the Supreme Court, Kings County (Arniotes, J.), dated May 9, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs. .
The record supports the Supreme Court’s determination that the petitioner was not entitled to a partial tax exemption and was not entitled to a cancellation of the retroactive tax assessment imposed (see, RPTL 420-a [1] [a]; Matter of Hassberg v Tax Commn., 36 NY2d 817; cf., Quaglia v Incorporated Vil. of Munsey Park, 54 AD2d 434, affd 44 NY2d 772). O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.